Exhibit 10.37

 

LOGO [g49892g07w12.jpg]

 

  

UBS AG

100 Liverpool Street

London EC2M 2RH

Tel. +44-20-7567 8000

 

 

 

Date:    December 4, 2013 (amended and restated as of September 26, 2014, and as
further amended and restated as of July 17, 2015) To    CM Finance Inc., as
successor to CM Finance LLC (“Counterparty”) Attention:    Stephon Barnes,
Christopher E. Jansen and Michael C. Mauer Fax No:    (212) 380-5915 From:   
UBS AG, London Branch (“UBS”) Re:    Total Return Swap Transactions UBS
Reference Number:    85242362

 

 

Ladies and Gentlemen:

The purpose of this letter agreement (the “Master Confirmation”) is to set forth
the terms and conditions of each of the Transactions entered into from time to
time between UBS AG, London Branch (“UBS”) and CM Finance Inc., as successor to
CM Finance LLC (“Counterparty”), a corporation incorporated under the law of the
State of Maryland, on the Trade Date specified below (each, a “Transaction”, and
collectively the “Transactions”), and, with respect to each Bond Transaction (as
defined below), pursuant to a Bond Transaction Supplement substantially in the
form set forth in Annex C hereto (a “Bond Transaction Supplement”, which
together with this Master Confirmation shall constitute a “Bond Transaction
Confirmation”). Each Transaction, or in the case of the Bond Transactions (as
defined below), each Bond Transaction Confirmation, constitutes a “Confirmation”
as referred to in the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Master Confirmation and each Bond
Transaction Confirmation. Capitalized terms used but not defined in this Master
Confirmation or any Bond Transaction Confirmation have the meanings assigned to
them in Annex A. Capitalized terms used but not defined in this Master
Agreement, any Bond Transaction Confirmation or in Annex A have the meanings
assigned to them in the Definitions.

With effect from the Second Amendment Effective Date specified below, this
Master Confirmation amends and restates the prior Confirmation, dated as of
December 4, 2013 (as amended and restated as of September 26, 2014, and without
regard to any subsequent amendments thereto, the “Original Confirmation”)
relating to the Transactions described herein, which Original Confirmation (with
respect

 

Page 1



--------------------------------------------------------------------------------

to the period from and after the Second Amendment Effective Date) is hereby
superseded and shall be of no further force or effect. The sole Transaction
evidenced by the Original Confirmation relating to the Class A-R Notes is
referred to herein as the “A-R Note Transaction”. The A-R Note Transaction shall
continue after the Second Amendment Effective Date and be governed by the terms
of this Master Confirmation only (without regard to any Bond Transaction
Supplement).

 

1. AGREEMENT

This Master Confirmation and each Bond Transaction Confirmation, together with
the Master Agreement (defined below), evidences a complete binding agreement
between you and us as to the terms of the Transactions entered into hereunder.
This Master Confirmation and each Bond Transaction Confirmation supplements,
forms a part of and is subject to, the ISDA Master Agreement
(Multicurrency–Cross Border), including the Schedule thereto (the “Schedule”)
and the Credit Support Annex to the Schedule (the “Credit Support Annex”, and
together with such ISDA Master Agreement and the Schedule, the “Master
Agreement”), each between UBS and Counterparty, dated as of May 20, 2013 (as
amended, supplemented and otherwise modified and in effect from time to time).
All provisions contained or incorporated in the Master Agreement govern, this
Master Confirmation and each Bond Transaction Confirmation except as expressly
modified below or in the relevant Bond Transaction Supplement (where
applicable).

With respect to any Transaction, in the event of any inconsistency between a
Bond Transaction Supplement, this Master Confirmation, the Master Agreement and
the Definitions, the following will govern with respect to such Transaction in
the order of precedence indicated: (1) the Bond Transaction Supplement (if
appropriate), (2) this Master Confirmation (without giving effect to any Bond
Transaction Supplement), (3) the Master Agreement (without giving effect to this
Master Confirmation or any Bond Transaction Supplement), and (4) the
Definitions.

 

2. TERMS OF TRANSACTION

The terms of the particular Transaction to which this Master Confirmation
relates are as follows:

General Terms:

 

Amendment Effective Date    September 26, 2014 Second Amendment Effective Date
   July 17, 2015 Trade Date:    December 4, 2013 Effective Date:    December 4,
2013 Scheduled Termination Date:    December 5, 2016 Termination Date:    With
respect to each Transaction, the earlier of (i) the Scheduled Termination Date
and (ii) the Obligation Termination Date with respect to such Transaction. The
obligations of the parties to make payments required to be made hereunder shall
survive the Termination Date.

 

Page 2



--------------------------------------------------------------------------------

Obligation Termination Date:   

(a) In relation to any Terminated Obligation, the related Termination Settlement
Date.

 

(b) In relation to any Repaid Obligation, the related Repayment Date.

Reference Entity:   

(a) With respect to the A-R Note Transaction, CM Finance SPV Ltd., an exempted
company incorporated with limited liability under the law of the Cayman Islands
(the “A-R Note Reference Entity”).

 

(b) With respect to each Bond Transaction, the issuer of the Reference
Obligation identified as such in the relevant Bond Transaction Supplement (and
any successor issuer in relation to such Reference Obligation). In addition,
with respect to each Bond Transaction, “Reference Entity”, unless the context
otherwise requires, shall also refer to any guarantor on the relevant Reference
Obligation.

Reference Obligation:    (a) With respect to the A-R Note Transaction, all of
the Class A-R Notes issued from time to time by the A-R Note Reference Entity
under the Reference Obligation Indenture that are not Pledged Notes, and (b)
with respect to any other Transaction, the security listed in the relevant Bond
Transaction Supplement having a Bond Reference Amount equal to the “Bond
Reference Amount” indicated in such Bond Transaction Supplement, subject to
adjustment by the Calculation Agent in accordance with the terms of this Master
Confirmation (each such Transaction, a “Bond Transaction”). With respect to any
Bond Transaction, the Reference Obligation can be either an Initial Bond
Reference Obligation, or a Subsequent Bond Reference Obligation. Initial Bond
Reference Obligation:   

A Reference Obligation listed in a Bond Transaction Supplement delivered on the
Second Amendment Effective Date. The Second Amendment Effective Date shall be
the “Obligation Trade Date” in relation to each Initial Bond Reference
Obligation.

 

Promptly following the entry into any Bond Transaction subject to this Master
Confirmation on the Second Amendment Effective Date, UBS shall deliver to
Counterparty a Bond Transaction Supplement in relation to such Bond Transaction
and a list of all the outstanding Bond Transactions subject to this Master
Confirmation as of such date in the form set forth in Annex D hereto (such list,
the “Bond Transaction List”).

 

Page 3



--------------------------------------------------------------------------------

   Any failure by UBS to effect such delivery shall not constitute an Event of
Default under the Master Agreement, and shall not affect the validity of the
related Bond Transaction. Subsequent Bond Reference Obligation:   

Counterparty may, by notice to UBS on any Business Day after the Second
Amendment Effective Date (such notice, a “Subsequent Trade Notice”, and each
such day, an “Obligation Trade Date” in relation to the security specified in
such Subsequent Trade Notice), designate that any security (each, a “Subsequent
Bond Reference Obligation”) shall become the subject of a Bond Transaction under
this Master Confirmation. Any such Subsequent Trade Notice shall specify: (i)
the proposed Subsequent Bond Reference Obligation; (ii) the proposed Reference
Entity; (iii) the proposed Bond Reference Amount; and (iv) the CUSIP, if any, of
the proposed Subsequent Bond Reference Obligation.

 

Notwithstanding the foregoing, no such designation by Counterparty with respect
to any Subsequent Bond Reference Obligation will be effective unless:

 

(a) UBS, in its sole discretion, consents on or prior to the Obligation Trade
Date with respect to such Subsequent Bond Reference Obligation to such
Subsequent Bond Reference Obligation becoming the subject of a Bond Transaction
hereunder;

 

(b) with respect to any Bond Transaction, if UBS elects to establish a hedge for
such Bond Transaction, UBS effects the settlement of such hedge on or before the
Obligation Settlement Date with respect to such Bond Transaction (and the
related Subsequent Bond Reference Obligation); and

 

(c) on the Obligation Trade Date with respect to such Subsequent Bond Reference
Obligation, the Aggregate Bond Notional Amount will not exceed the Maximum Bond
Notional Amount immediately after the relevant proposed Subsequent Bond
Reference Obligation becomes the subject of a Bond Transaction hereunder.

 

If UBS, in its sole discretion, determines that any Subsequent Bond Reference
Obligation which is the subject of a Subsequent Trade Notice does not satisfy
any of the foregoing conditions, UBS shall give prompt notice to Counterparty
and no Bond Transaction will be entered into with respect thereto.

 

Page 4



--------------------------------------------------------------------------------

  

If UBS, in its sole discretion, determines that the Subsequent Bond Reference
Obligation which is the subject of a Subsequent Trade Notice does satisfy the
foregoing conditions, UBS shall:

 

(a) promptly notify the Counterparty of its determination of the Initial Bond
Market Price in relation to such Subsequent Bond Reference Obligation; and

 

(b) promptly following the Obligation Trade Date for such Subsequent Bond
Reference Obligation, deliver to Counterparty (i) a Bond Transaction Supplement
in relation to such Bond Transaction, and (ii) an updated Bond Transaction List
as at such Obligation Trade Date.

 

Any failure by UBS to effect such delivery shall not constitute an Event of
Default under the Master Agreement, and shall not affect the validity of the
related Bond Transaction.

Obligation Trade Date; Obligation Settlement Date:   

With respect to each Bond Transaction, on the Obligation Trade Date for such
Bond Transaction, the Bond Reference Amount of such Bond Transaction shall be,
for all purposes hereof other than calculating Rate Payments, increased by the
“Bond Reference Amount” specified in the relevant Bond Transaction Supplement.

 

With respect to each Bond Transaction, the “Obligation Settlement Date” shall be
the date following the Obligation Trade Date for such Bond Transaction that is
customary for settlement of the related Reference Obligation, settling
substantially in accordance with then-current market practice in the principal
market for the related Reference Obligation (as determined by the Calculation
Agent). On the Obligation Settlement Date for each Bond Transaction, the Bond
Reference Amount of such Transaction shall be, solely for the purposes of
calculating Rate Payments, increased by the “Bond Reference Amount” specified in
the relevant Bond Transaction Supplement.

Pledged Notes:    All of the Class A-R Notes issued by the A-R Note Reference
Entity under the Reference Obligation Indenture that are held by the
Counterparty on the Effective Date or issued to Counterparty on the Amendment
Effective Date.

 

Page 5



--------------------------------------------------------------------------------

Reference Obligation Indenture:    The Indenture, dated as of May 23, 2013
between the A-R Note Reference Entity and State Street Bank and Trust Company,
as trustee (the “Trustee”), as (i) supplemented by the First Supplemental
Indenture, dated as of June 6, 2013, (ii) amended and restated as of December 4,
2013, (iii) further amended and restated as of the Amendment Effective Date,
(iv) further amended and restated as of the Second Amendment Effective Date and
(v) further amended, restated, supplemented or otherwise modified and in effect
from time to time. Portfolio Asset:    Each “Portfolio Asset” under and as
defined in the Reference Obligation Indenture. Portfolio:    At any time, all
Portfolio Assets held by the A-R Note Reference Entity at such time. Purchase
Price:    As defined in the Reference Obligation Indenture. Purchase Amount:   

In relation to any Portfolio Asset that is not a Delayed Draw Loan and any date
of determination, the product of the Purchase Price and the Par Amount.

 

In relation to any Portfolio Asset that is a Delayed Draw Loan and any date of
determination, the product of the Purchase Price and the Commitment Amount.

Par Amount:    In relation to any Portfolio Asset, the outstanding principal
amount of such Portfolio Asset (as the same may be increased in the case of a
Delayed Draw Loan pursuant to any amount drawn in respect of such Delayed Draw
Loan). The Par Amount of any Delayed Draw Loan on any date shall include the
aggregate stated face amount of all letters of credit, bankers’ acceptances and
other similar instruments issued in respect of such Delayed Draw Loan to the
extent that the holder of such Delayed Draw Loan is obligated to extend credit
in respect of any drawing or other similar payment thereunder. Commitment
Amount:    In relation to the Reference Obligation that is the subject of the
A-R Note Transaction or any Portfolio Asset that is a Delayed Draw Loan as of
any date of determination, the maximum outstanding principal amount of such
Reference Obligation or such Portfolio Asset that a registered holder of such
Reference Obligation or the amount of such Portfolio

 

Page 6



--------------------------------------------------------------------------------

   Asset held by the A-R Note Reference Entity would on such date be obligated
to fund (including all amounts previously funded and outstanding, whether or not
such amounts, if repaid, may be reborrowed). Portfolio Asset Obligor:    In
relation to any Portfolio Asset, the borrower or issuer of the Portfolio Asset
set forth in, and identified as the “Obligor” in, the Relevant Source. In
addition, “Portfolio Asset Obligor”, unless the context otherwise requires,
shall also refer to any guarantor of or other obligor on the Portfolio Asset.
Bond Reference Amount:    In relation to any Bond Transaction (and the related
Reference Obligation) as of any date of determination, the outstanding principal
amount of such security as shown in the relevant Bond Transaction Supplement
opposite “Bond Reference Amount”, as reduced pursuant to Clauses 3 and 5 and
otherwise adjusted pursuant to Clauses 6 and 8. Initial Bond Market Price:   

In relation to:

 

(a) any Initial Bond Reference Obligation (and the related Bond Transaction),
the Initial Bond Market Price specified in the relevant Bond Transaction
Supplement; and

 

(b) any Subsequent Bond Reference Obligation (and the related Transaction), the
Initial Bond Market Price specified in the relevant Bond Transaction Supplement,
as determined as contemplated above opposite the caption “Subsequent Bond
Reference Obligation”.

 

The Initial Bond Market Price will be determined as of the related Obligation
Trade Date inclusive of accrued interest and will be expressed as a percentage
of the Bond Reference Amount. The Initial Bond Market Price will be determined
exclusive of expenses that would be incurred by a buyer in connection with any
purchase of the related Reference Obligation.

Bond Notional Amount:    (a) In relation to any Bond Transaction (other than in
relation to any Terminated Obligation or Repaid Obligation), as of any date of
determination, the Bond Reference Amount of the related Reference Obligation as
of such date multiplied by the Initial Bond Market Price in relation to such
Reference Obligation; and

 

Page 7



--------------------------------------------------------------------------------

   (b) In relation to any Terminated Obligation or Repaid Obligation that
relates to a Bond Transaction, as of any date of determination, the amount of
the reduction in the Bond Reference Amount of the related Reference Obligation
on such date of determination determined under this Master Confirmation
multiplied by the Initial Bond Market Price in relation to the related Reference
Obligation. Aggregate Bond Notional Amount:    As of any date of determination,
the sum of the Bond Notional Amounts with respect to all Bond Transactions
outstanding on such date. Business Day:    New York, Boston, London and TARGET.
Business Day Convention:    Following (which shall, other than with respect to
the definition of “Monthly Period”, apply to any date specified herein for the
making of any payment or determination or the taking of any action which falls
on a day that is not a Business Day). Payment Date:    Nine Business Days after
the end of each Monthly Period. Monthly Period:    Each period from, and
including, the 15th calendar day of each calendar month (each, a Monthly Date)
to, but excluding, the next following Monthly Date, except that (a) the initial
Monthly Period will commence on, and include, the Effective Date and will end
on, but exclude, the 15th day of December, 2013 and (b) the final Monthly Period
will end on, but exclude, the date on which all of the Reference Obligations are
paid in full. Calculation Agent:    UBS. Except as otherwise expressly provided
herein, the Calculation Agent shall make all determinations, calculations and
adjustments required pursuant to this Master Confirmation in good faith and in
any commercially reasonable manner. Calculation Agent City:    New York

 

Page 8



--------------------------------------------------------------------------------

Payments by Counterparty    Counterparty First Fixed Amounts:    Counterparty
First Fixed Amounts:    First Fixed Amount Payer:    Counterparty First Fixed
Amount:    In relation to any First Fixed Rate Payer Payment Date, the product
of (a) the First Fixed Rate Payer Calculation Amount for such First Fixed Rate
Payer Payment Date multiplied by (b) the First Fixed Spread multiplied by
(c) the Fixed Rate Day Count Fraction. First Fixed Rate Payer Calculation
Amount:    In relation to any First Fixed Rate Payer Payment Date, an amount
equal to the sum of (a) the daily average, during the related First Fixed Rate
Payer Calculation Period, of (i) USD50,000,000 minus (ii) the Unfunded A-R Note
Reference Obligation Amount, and (b) the daily average, during the related First
Fixed Rate Payer Calculation Period, of the Aggregate Bond Notional Amount.
First Fixed Rate Payer Calculation Period:    Each First Fixed Monthly Period,
except that (a) the initial First Fixed Rate Payer Calculation Period will
commence on, and include, the Effective Date and (b) the final First Fixed Rate
Payer Calculation Period will end on, but exclude, the final Obligation
Termination Date. First Fixed Rate    Each UBS Fixed Amount Payment Date Payer
Payment Dates:    First Fixed Monthly Period:    Each period from, and
including, a First Fixed Rate Payer Payment Date to, but excluding, the next
following First Fixed Rate Payer Payment Date. First Fixed Spread:    (a) From
and including the Effective Date to but excluding the Amendment Effective Date,
2.10% and (b) thereafter, 2.00%. Fixed Rate Day Count Fraction    30/360
Counterparty Second Fixed Amounts:    Second Fixed Amount Payer:    Counterparty

 

Page 9



--------------------------------------------------------------------------------

Second Fixed Amount:    In relation to any Second Fixed Rate Payer Payment Date,
the product of (a) the daily average of the Unfunded A-R Note Reference
Obligation Amount for the related Second Fixed Monthly Period multiplied by
(b) the Second Fixed Spread multiplied by (c) the Fixed Rate Day Count Fraction.
Second Fixed Rate Payer Calculation Period:    Each Second Fixed Monthly Period,
except that (a) the initial Second Fixed Rate Payer Calculation Period will
commence on, and include, the Effective Date and (b) the final Second Fixed Rate
Payer Calculation Period will end on, but exclude, the Obligation Termination
Date with respect to the A-R Note Transaction. Second Fixed Monthly Period   
Each period from, and including, a Second Fixed Rate Payer Payment Date to, but
excluding, the next following Second Fixed Rate Payer Payment Date. Second Fixed
Spread:    0.50% Second Fixed Rate Payer Payment Dates:    Each UBS Fixed Amount
Payment Date. Fixed Rate Day Count Fraction    30/360 Counterparty First
Floating Amounts:    First Floating Amount Payer:    Counterparty First Floating
Amount:    In relation to any Terminated Obligation or Repaid Obligation,
Capital Depreciation, if any First Floating Rate Payer Payment Dates:    Each
Total Return Payment Date Counterparty Second Floating Amount:    Second
Floating Amount Payer:    Counterparty Second Floating Amount:    USD625,000
Second Floating Rate Payer Payment Date:    The Effective Date

 

Page 10



--------------------------------------------------------------------------------

Counterparty Third Floating Amount:    Third Floating Amount Payer:   
Counterparty Third Floating Amount:    USD157,721.51 Third Floating Rate Payer
Payment Date:    The earlier of (a) September 26, 2014 and (b) the Termination
Date Counterparty Fourth Floating Amount:    Fourth Floating Amount Payer:   
Counterparty Fourth Floating Amount:    USD1,003,750.00 Fourth Floating Rate
Payer Payment Date:    The earlier of (a) December 4, 2014 and (b) the
Termination Date Counterparty Fifth Floating Amount:    Fifth Floating Amount
Payer:    Counterparty Fifth Floating Amount:    USD1,006,500.00 Fifth Floating
Rate Payer Payment Date:    The earlier of (a) December 4, 2015 and (b) the
Termination Date Payments by UBS:    UBS Fixed Amounts:    Fixed Amount Payer:
   UBS Fixed Amount:    The Interest and Fee Amount received (i) in the case of
the A-R Note Transaction, during the related Fixed Amount Payer Calculation
Period, and (ii) in the case of each Bond Transaction, on any Business Day.
Fixed Amount Payer Calculation Periods:    Each Monthly Period; provided that
(a) the initial Fixed Amount Payer Calculation Period shall commence on and
include the Effective Date and (b) the final Fixed Amount Payer Calculation
Period shall end on, but exclude, the final Obligation Termination Date. UBS
Fixed Amount Payment Dates:   

In relation to:

 

(a) the A-R Note Transaction, the Payment Date following the last day of any
Fixed Amount Payer Calculation Period; and

 

Page 11



--------------------------------------------------------------------------------

   (b) each Bond Transaction, each Business Day following (i) the date on which
such Interest and Fee Amount is received by a holder of such Reference
Obligation, or, if the related Reference Obligation is held as a hedge by or on
behalf of UBS as a hedge for such Bond Transaction, is received by the UBS
Holder of the related hedge in respect of such Transaction. UBS Floating
Amounts:    Floating Amount Payer:    UBS Floating Amount:    In relation to any
Terminated Obligation or Repaid Obligation, Capital Appreciation, if any.
Floating Rate Payer Payment Dates:    Each Total Return Payment Date.

 

3. ACCELERATED TERMINATION.

Collateral Default

(a) A Transaction may be terminated in whole by either party (or in part by
Counterparty) in accordance with this Clause 3(a) by the giving of notice (an
“Accelerated Termination Notice”) to the other party (each such termination, an
“Accelerated Termination”).

 

(i) Counterparty shall be entitled to terminate any Bond Transaction or any
portion thereof for any reason by delivering an Accelerated Termination Notice
to UBS that is given (A) on or prior to the proposed Termination Trade Date and
(B) no fewer than five Business Days prior to the proposed Termination
Settlement Date. The Accelerated Termination Notice shall specify the Reference
Obligation that is the subject of such Accelerated Termination, the Bond
Reference Amount of the Terminated Obligation, the proposed Termination Trade
Date and the proposed Termination Settlement Date. With respect to any
termination pursuant to this clause (i), the Final Price with respect to any
such Terminated Obligation shall be determined in accordance with Clause 4(a) or
Clause 4(b), as applicable.

 

(ii)

If (x) Counterparty fails to make, when due, any Transfer required under
Paragraph 3 of the Credit Support Annex (as modified pursuant to Clause 9 of
this Master Confirmation) to be made by Counterparty in relation to any
Transaction to which this Master Confirmation relates, or (y) the A-R Note
Reference Entity increases the Maximum RCN Facility Funding Commitment at any
time after the Effective Date pursuant to Section 2.13 of the Reference
Obligation Indenture, then UBS shall be entitled to terminate all (but not some
only) of the Transactions to which this Master Confirmation relates by
delivering an Accelerated Termination Notice to Counterparty; provided that
(A) in the case of sub-clause (x), UBS may deliver the relevant Accelerated

 

Page 12



--------------------------------------------------------------------------------

  Termination Notice at any time on or prior to the final Termination Trade Date
and (B) in the case of sub-clause (y), UBS must deliver the relevant Accelerated
Termination Notice within five Business Days of UBS receiving notice of the
relevant increase in order to exercise such termination right. The Accelerated
Termination Notice shall specify, as to each Terminated Obligation, the
Reference Obligation that is the subject of such Accelerated Termination, the
Bond Reference Amount of the Terminated Obligation (where applicable), the
proposed Terminated Trade Date and the proposed Termination Settlement Date.
With respect to any termination pursuant to this Clause 3(a)(ii), the Final
Price with respect to any such Terminated Obligation shall be determined in
accordance with Clause 4(b). Upon the termination of all (but not some only) of
the Transactions pursuant to this Clause 3(a)(ii), Counterparty shall pay an
additional amount to UBS equal to the applicable Breakage Costs on the final
Obligation Termination Date (which payment obligation of Counterparty shall
survive the termination of the Transactions).

Effect of Designation of Early Termination Date

 

(b) If there occurs or is effectively designated an Early Termination Date under
the Master Agreement, then (i) each Transaction to which this Master
Confirmation relates will be terminated (and each related Reference Obligation
shall be deemed to constitute a “Terminated Obligation”), (ii) notwithstanding
any contrary or otherwise inconsistent provision of the Master Agreement, the
provisions set forth in Section 6(e) of the Master Agreement shall not apply to
the Transactions to which this Master Confirmation relates and the amount of all
payments in respect of each Terminated Obligation shall not be an amount
determined in accordance with Section 6(e) of the Master Agreement but shall
instead be the Counterparty First Floating Amount or UBS Floating Amount (as the
case may be) in respect of such Transaction determined in accordance with Clause
4 (subject, in the case of Clause 4(a), to the limitations set forth therein
with respect to Counterparty relying on such provision), together with any
Counterparty First Fixed Amount, the Counterparty Third Floating Amount, the
Counterparty Fourth Floating Amount, the Counterparty Fifth Floating Amount and
any UBS Fixed Amount and Breakage Costs (if any) determined in accordance with
this Master Confirmation and subject to netting under the Master Agreement,
(iii) the party that designated such Early Termination Date (or the
Non-Defaulting Party in the case of an automatic designation) will promptly
deliver a notice (an “Accelerated Termination Notice” for purposes of this
Clause 3(b)) to the other party (which Accelerated Termination Notice shall
specify the proposed Termination Trade Date and the proposed Termination
Settlement Date and may form part of any notice designating such Early
Termination Date) and (iv) the amount, if any, payable in respect of such Early
Termination Date with respect to the Transactions to which this Master
Confirmation relates will be determined in accordance with this Master
Confirmation based upon the delivery of such Accelerated Termination Notice and
shall be an “Unpaid Amount” with respect to Section 6(e) of the Master Agreement
that is payable on the final Total Return Payment Date with respect to all
Transactions (and not when otherwise provided in Section 6(e)). Notwithstanding
the foregoing, upon the termination of all (but not some only) of the
Transactions pursuant to this Clause 3(b) other than as a result of an Event of
Default or Termination Event with respect to which UBS is the Defaulting Party
or an Affected Party, Counterparty shall pay an additional amount to UBS equal
to the applicable Breakage Costs on the final Obligation Termination Date (which
payment obligation of Counterparty shall survive the termination of the
Transactions); provided that, Counterparty shall not be required to pay any
Breakage Costs in the event of a termination of the Transactions as a result of
(i) an Additional Termination Event pursuant to Clause 3(c)(i) if the related
“Event of Default” (as defined in the Reference Obligation Indenture) is a
direct result of any action or omission by Party A or any of its Affiliates or
(ii) an Additional Termination Event pursuant to Clause 3(c)(ii) or 3(c)(iii).

 

Page 13



--------------------------------------------------------------------------------

Additional Termination Events

 

(c) Each of the following shall constitute an Additional Termination Event under
the Master Agreement with respect to which Counterparty will be the sole
Affected Party and (x) in the case of sub-clause (i), each of the Transactions
entered into hereunder and under the Related Confirmation will constitute an
Affected Transaction, and (y) in the case of sub-clauses (ii) and (iii) below,
(A) if the relevant Transaction is the A-R Note Transaction, each of the
Transactions entered into hereunder and (other than in the case of sub-clause
(iii) below) under the Related Confirmation will constitute an Affected
Transaction, and (B) if the relevant Transaction is a Bond Transaction, such
Transaction only shall constitute an Affected Transaction:

 

  (i) the occurrence of an “Event of Default” under (and as defined in) the
Reference Obligation Indenture (provided that, for purposes of this Master
Confirmation and the Master Agreement, the determination of whether an “Event of
Default” (as so defined) has occurred with respect to any amount due and payable
in respect of the Reference Obligation related to the A-R Note Transaction on
the stated maturity thereof shall be made (x) without giving effect to the first
sentence of Section 2.7(g) of the Reference Obligation Indenture and (y) without
giving effect to any grace period in Section 5.1(a) or Section 5.1(b)(i) of the
Reference Obligation Indenture);

 

  (ii) if and for so long as any UBS Holder holds any part of any Reference
Obligation as a hedge for any Transaction, either (A) the ownership by such UBS
Holder of such Reference Obligation (or any portion thereof) or (B) the
compliance by such UBS Holder with its obligations under the Reference
Obligation Indenture (to the extent such Reference Obligation is related to the
A-R Note Transaction) or under such Reference Obligation would violate any law,
rule or regulation of any governmental, regulatory or judicial authority
applicable to such UBS Holder; and

 

  (iii) if and for so long as any UBS Holder holds any part of any Reference
Obligation as a hedge for any Transaction, UBS reasonably determines that either
(A) the ownership by such UBS Holder of such Reference Obligation (or any
portion thereof) or (B) the compliance by such UBS Holder with its obligations
under the Reference Obligation Indenture (to the extent such Reference
Obligation is related to the A-R Note Transaction) or under such Reference
Obligation should violate any law, rule or regulation of any governmental,
regulatory or judicial authority applicable to such UBS Holder (as shall be
evidenced by either (x) evidence of a governmental, regulatory or judicial
authority having informed UBS that such authority believes the foregoing to be
the case or (y) a copy of a “should” level opinion of external counsel
confirming the foregoing); provided that UBS shall not be entitled to designate
an Early Termination Date under this clause (iii) unless (A) UBS is
simultaneously exercising any similar rights it may have to effect a termination
of all other swap transactions that are similarly affected (directly or
indirectly as a result of any hedge position held in connection with such swap
transactions) by the law, rule or regulation underlying such event and (B) such
designated Early Termination Date occurs no earlier than the later of (1) the
date that is 90 days following the effective date of the notice designating such
Early Termination Date and (2) the date occurring five Local Business Days prior
to the date on which the law, rule or regulation underlying such event becomes
effective (and the 20 day period in Section 6(b)(iv) of the Master Agreement
shall be deemed to have been amended accordingly solely for purposes of the
Additional Termination Event described in this clause (iii)).

 

Page 14



--------------------------------------------------------------------------------

Effect of Termination

(d) With respect to any Bond Transaction terminated in whole pursuant to this
Clause 3, (i) as of the relevant Termination Trade Date, the Bond Reference
Amount of such Bond Transaction shall, for all purposes hereof other than
calculating Rate Payments, be reduced to zero and (ii) as of the relevant
Transaction Settlement Date, the Bond Reference Amount for such Bond Transaction
shall, solely for the purposes of calculating Rate Payments, be reduced to zero.
With respect to any Bond Transaction terminated in part pursuant to this Clause
3, (i) as of the relevant Termination Trade Date, the Bond Reference Amount for
such Bond Transaction shall be, for all purposes hereof other than calculating
Rate Payments, reduced by the amount of the reduction of the Bond Reference
Amount specified in the relevant Accelerated Termination Notice, and (ii) as of
the relevant Termination Settlement Date, the Bond Reference Amount of such Bond
Transaction shall be, solely for the purposes of calculating Rate Payments,
reduced by the amount of the reduction of the Bond Reference Amount specified in
the relevant Accelerated Termination Notice. Following any Termination Trade
Date (other than the Termination Trade Date in respect of the final Bond
Transaction), UBS shall prepare and deliver to Counterparty an updated Bond
Transaction List. Any failure by UBS to effect such delivery shall not
constitute an Event of Default under the Master Agreement and shall not affect
the validity of the consequences prescribed in this Clause 3(d).

 

4. FINAL PRICE DETERMINATION.

Following the termination of any Transaction in whole or in part (i) pursuant to
(or, in the case of Clause 3(b), as described in) Clause 3 or (ii) by reason of
the occurrence of the Scheduled Termination Date (other than in connection with
a Repayment), the Final Price for the relevant Terminated Obligation will be
determined in accordance with this Clause 4.

 

(a)

If any UBS Holder holds the related Reference Obligation as a hedge for such
Terminated Obligation, subject to sub-clauses (i), (ii) and (iii) below,
Counterparty may identify an Approved Dealer that has submitted a Firm Bid to
acquire such Reference Obligation from UBS or any such Affiliate, in each case
by giving notice of such Firm Bid to UBS. Such notice must be given no later
than 10 a.m. (New York time) on the applicable Termination Trade Date. So long
as (i) any sale by UBS or such Affiliate of such Reference Obligation or
applicable portion thereof to such Approved Dealer (as applicable) is (A) not
prohibited under applicable law or regulation and (B) substantially in
accordance with the then-current market practice in the principal market for,
and transfer restrictions with respect to, such Reference Obligation (as
determined by the Calculation Agent) and at prevailing market price, (ii) all
payment and collateral delivery obligations of Counterparty have otherwise been
satisfied when due under this Master Confirmation, the Bond Transaction
Confirmation and the Master Agreement and (iii) no Event of Default or
Additional Termination Event has occurred or is continuing with respect to
Counterparty, in each case on the date Counterparty delivers such notice, (x) if
a retransfer is necessary in order for UBS to be able to unwind its hedge
position (or the applicable portion thereof) and UBS accepts such Firm Bid, UBS
or such Affiliate shall take, on or promptly following the Termination Trade
Date all actions within its reasonable control necessary to cause such
retransfer of the related Reference Obligation to UBS or such Affiliate,
(y) subject (only where such retransfer is necessary for UBS to unwind its hedge
position (or the applicable portion thereof) and UBS accepts such Firm Bid) to
such retransfer of such Reference Obligation having occurred in accordance with
UBS’ instructions, UBS or such Affiliate shall accept such Firm Bid and transfer
such Reference Obligation or portion thereof to such Approved Dealer and (z) the
net cash proceeds received by UBS or such Affiliate from the sale of such
Reference Obligation or portion thereof (exclusive of accrued interest and
capitalized interest in the case of a Reference Obligation related to the A-R
Note Transaction, and inclusive of accrued interest in the case of a Reference
Obligation related

 

Page 15



--------------------------------------------------------------------------------

  to a Bond Transaction), and net of the related Costs of Assignment, shall be
the “Final Price” for the relevant Reference Obligation or portion thereof. In
the event that such transfer of the Reference Obligation or portion thereof to
such Approved Dealer does not occur (I) as a result of a breach by UBS of its
obligations under this Section 4(a), the Final Price for the Terminated
Obligation shall be determined based on the Firm Bid provided by such Approved
Dealer or (II) other than as a result of a breach by UBS of its obligations
under this Section 4(a), the Final Price for the Terminated Obligation shall be
determined pursuant to Section 4(b) below.

 

(b) If the Final Price for any Terminated Obligation is not determined in
accordance with clause (a) above, then the Calculation Agent shall attempt to
obtain Firm Bids for such Terminated Obligation with respect to the applicable
Termination Trade Date from three or more Dealers. The Calculation Agent will
give Counterparty notice of its intention to obtain Firm Bids pursuant to this
Clause 4(b) (such notice to be given telephonically and via electronic mail) not
later than 5:00 p.m. New York time on the date three Business Days prior to the
bid submission deadline as shall be specified by the Calculation Agent in each
of its requests for Firm Bids for such Terminated Obligation with respect to the
applicable Termination Trade Date. By notice to UBS not later than such bid
submission deadline, Counterparty may, but shall not be obligated to, designate
any Dealer to provide a Firm Bid (and the Calculation Agent will seek a Firm Bid
from such Dealer if so designated by Counterparty on a timely basis).

Such Dealers must provide the Calculation Agent with a Firm Bid within one
Business Day of the Calculation Agent’s request for such Firm Bid in order for
the Calculation Agent to consider such Firm Bid in its determinations of the
Final Price under this Clause 4(b).

In seeking to obtain a Firm Bid from any Dealer for a Reference Obligation
related to the A-R Note Transaction, the Calculation Agent will (i) deliver to
such Dealer the following information: (1) a copy of the Reference Obligation
Indenture (and each Transaction Document referred to (and as defined) therein);
and (2) a copy of each Monthly Report delivered under (and as defined in) the
Reference Obligation Indenture within the last 12 months, and (ii) to the extent
practicable, afford such Dealer with an opportunity, to the extent requested by
such Dealer, to ask questions of, and receive information from, the persons or
entities responsible for the management of the Reference Entity with respect to
the A-R Note Transaction.

UBS may, but is not obligated to, sell or cause the sale of any portion of a
Terminated Obligation to any Dealer that provides a Firm Bid for purposes of
this Clause 4(b).

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the portion of the Committed Amount (in the case of the
A-R Note Transaction) or the Bond Reference Amount (in the case of a Bond
Transaction) allocable to a Terminated Obligation, the Final Price for such
Terminated Obligation shall be determined based on the highest Firm Bid or
highest weighted average of any combination of Firm Bids received by the
Calculation Agent within one Business Day of its request therefor. If no Firm
Bids are obtained as provided above in this Clause 4(b) for all or a portion of
a Terminated Obligation, the Final Price shall be deemed to be zero with respect
to each portion of such Terminated Obligation for which no Firm Bid was
obtained. The Calculation Agent will conduct the bid process in accordance with
the procedures set forth in this Clause 4(b) and otherwise in a commercially
reasonable manner.

 

Page 16



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein,

 

  (i) the Calculation Agent shall be entitled to disregard any Firm Bid
submitted by a Dealer if, in the Calculation Agent’s commercially reasonable
judgment, (x) such Dealer is ineligible to accept assignment or transfer of the
relevant Terminated Obligation or portion thereof, as applicable, substantially
in accordance with the then-current market practice in the principal market for
such Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to such Terminated Obligation to the assignment
or transfer of such Terminated Obligation or portion thereof, as applicable, to
it; and

 

  (ii) if the Calculation Agent determines that the highest Firm Bid obtained in
connection with the applicable Termination Trade Date is not bona fide due to
(x) the bankruptcy or insolvency of the bidder or (y) the inability, failure or
refusal (or reasonably expected inability, failure or refusal) of the bidder to
settle the purchase of such Terminated Obligation or portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally, that Firm Bid shall be disregarded.

If the highest Firm Bid for any portion of such Terminated Obligation is
disregarded pursuant to this paragraph, then (i) if there is at least one other
available Firm Bid for such portion, the “Final Price” shall be determined based
on the next highest Firm Bid and (ii) if there are no other available Firm Bids
for such portion, the Calculation Agent shall have no obligation to obtain
further bids, and the applicable “Final Price” for the portion which was so
disregarded shall be deemed to be zero.

If UBS transfers, or causes the transfer of, a Terminated Obligation to the
Dealer or Dealers providing the highest Firm Bid or highest weighted average of
any combination of Firm Bids, the net cash proceeds received from the sale of
such Terminated Obligation (which sale shall be scheduled to settle no later
than the Relevant Settlement Date), exclusive of accrued interest and
capitalized interest in the case of a Terminated Obligation related to the A-R
Note Transaction, or inclusive of accrued interest in the case of a Termination
Obligated related to a Bond Transaction and, in each case, net of any Costs of
Assignment, shall be the “Final Price” for such Terminated Obligation (or the
portion thereof that is sold).

If UBS determines, in its sole discretion, not to sell or cause the sale of any
portion of such Terminated Obligation to the entity or entities providing the
highest Firm Bid or highest weighted average of any combination of Firm Bids,
the “Final Price” for such unsold portion shall be determined based on the
highest Firm Bid or highest weighted average of any combination of Firm Bids, as
the case may be.

The Calculation Agent may perform any of its duties under this Clause 4(b)
through any Affiliate designated by it, but no such designation shall relieve
the Calculation Agent of its duties under this Clause 4(b).

 

(c)

In the event that (i) the Final Price for all or any part of the Terminated
Obligation is deemed to be zero pursuant to the foregoing and (ii) any UBS
Holders holds the related Reference Obligation as a hedge for such Terminated
Obligation, UBS and Counterparty will make commercially reasonable efforts to
accomplish the assignment or other transfer to Counterparty (free of payment by
Counterparty other than Costs of Assignment incurred by UBS or any of its

 

Page 17



--------------------------------------------------------------------------------

  Affiliates in effecting the transfer; provided that (A) all other payment and
collateral delivery obligations of Counterparty are otherwise fulfilled under
the Master Agreement at the time of such transfer) of the relevant Terminated
Obligation (or the relevant portion thereof) for which the Final Price is deemed
to be zero; and (B) UBS shall not be liable for any losses related to any delay
in or failure of such assignment beyond its control. Counterparty shall
reimburse UBS for all Costs of Assignment incurred by UBS in effecting the
transfer promptly following UBS’ demand therefor.

 

5. REPAYMENT

If all or a portion of the Bond Reference Amount of any Reference Obligation
related to a Bond Transaction is repaid or otherwise reduced on or prior to the
Scheduled Termination Date (the amount of such repayment or other reduction, a
“Repayment”; the portion of the related Reference Obligation so repaid or
otherwise reduced, a “Repaid Obligation”; and the date of such Repayment, the
“Repayment Date”):

 

(a) the Total Return Payment Date with respect to the Repaid Obligation will be
the Business Day following the Repayment Date;

 

(b) as of the related Repayment Date, the Bond Reference Amount of such
Reference Obligation shall be decreased by an amount equal to the principal
amount of the Repaid Obligation; and

 

(c) the related Final Price of the Repaid Obligation shall be the amount of
principal and premium in respect of principal paid on the Repaid Obligation to
holders thereof on such Repayment Date.

Promptly following any Repayment Date, UBS shall prepare and deliver to
Counterparty a revised Bond Transaction List showing the revised Bond Reference
Amount for the related Reference Obligation. Any failure by UBS to effect such
delivery shall not constitute an Event of Default under the Master Agreement and
shall not affect the validity of the consequences prescribed by this Clause 5.

 

6. ADJUSTMENTS.

If any Reference Obligation or any portion thereof is irreversibly converted or
exchanged into or for any securities, obligations or other assets or property
(“Exchange Consideration”), or any payment on any Reference Obligation is paid
in the form of any Exchange Consideration that is not cash, thereafter such
Exchange Consideration will constitute such Reference Obligation or portion
thereof and the Calculation Agent shall, after consultation with the parties,
adjust the terms of the relevant Transaction as the Calculation Agent determines
appropriate to preserve the theoretical value of such Transaction to the parties
immediately prior to such exchange or, if such exchange results in a change in
value, the proportionate post-exchange value, and determine the effective date
of such adjustments.

 

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under any Transaction to which this Master Confirmation relates,
with respect to each such Transaction.

 

  (i)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into such Transaction and as to whether such
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it

 

Page 18



--------------------------------------------------------------------------------

  being understood that information and explanations related to the terms and
conditions of such Transaction shall not be considered investment advice or a
recommendation to enter into such Transaction. It has not received from the
other party any assurance or guarantee as to the expected results of such
Transaction;

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of such
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of such Transaction;

 

  (iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of such Transaction;

 

  (iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, such Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction; and

 

  (v) U.S. Tax Treatment. With respect to the A-R Note Transaction, it will, for
U.S. Federal income tax purposes (and to the extent permitted by law, state and
local income tax purposes): (w) treat the Counterparty as having retained
beneficial ownership of all of the economic benefits and burdens of ownership of
the Reference Obligation, the Pledged Notes and each Portfolio Asset in respect
of the A-R Note Transaction at all times during the pendency of the A-R Note
Transaction (except after a default by either party) and all payments made in
respect of such Reference Obligation and the Pledged Notes as having been made
directly to the Counterparty; (x) treat the A-R Note Transaction (including the
Credit Support Annex), taken together with the issuance of the Reference
Obligation to the UBS Holder, as a single commitment of USD 50,000,000 from UBS
to the Counterparty for a loan of an amount up to USD 50,000,000 secured by the
Reference Obligation and the Pledged Notes in respect of the A-R Note
Transaction, maturing on the Scheduled Termination Date and which is not a
contingent debt instrument described in Treas. Regs. Section 1.1275-4; (y) treat
the Counterparty First Floating Amounts as interest paid on an obligation issued
in registered form to a U.S. person (within the meaning of Section 7701(a)(30)
of the Code) in respect of the loan described in clause (x); and (z) not treat
the issuance of the Reference Obligation to the UBS Holder as creating a
partnership or otherwise as an equity interest in the A-R Note Reference Entity.
The parties agree to file all tax forms, returns and withholding certificates
(including, without limiting the foregoing, U.S. Internal Revenue Service Form
1099 and any withholding certificates required to be provided pursuant to the
Schedule to the Master Agreement) consistent with this treatment, and the
Counterparty agrees to provide copies of all withholding tax certificates
relating to the Reference Obligation and the Portfolio Assets reasonably
requested by the trustee under the Reference Obligation Indenture. For the
avoidance of doubt, this Clause 7(a)(v) shall not apply to any Bond Transaction
unless otherwise agreed by the parties.

References in this Clause 7(a) to “the other party” shall, in the case of UBS
and where the context so allows, include references to any Affiliate of UBS.

 

Page 19



--------------------------------------------------------------------------------

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under any Transaction to which this Master Confirmation
relates, with respect to each such Transaction:

 

  (i) such Transaction does not create any direct or indirect obligation of any
Reference Entity (or any Portfolio Asset Obligor, any related guarantor or other
related credit support provided (as applicable)) or any direct or indirect
participation in the relevant Reference Obligation, any Portfolio Asset (where
applicable) or any other obligation of any Reference Entity (or any Portfolio
Asset Obligor, any related guarantor or other related credit support provided
(as applicable));

 

  (ii) each party and its Affiliates may deal in any Reference Obligation and
any Portfolio Asset and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with any Reference Entity, any Portfolio Asset Obligor or any
Affiliate of any Reference Entity or any Portfolio Asset Obligor, any other
person or entity having obligations relating to any Reference Entity, any
Portfolio Asset Obligor or any Affiliate of any Reference Entity or any
Portfolio Asset Obligor, and may act with respect to such business in the same
manner as if such Transaction did not exist and may originate, purchase, sell,
hold or trade, and may exercise consensual or remedial rights in respect of,
obligations, securities or other financial instruments of, issued by or linked
to any Reference Entity, any Portfolio Asset Obligor or any Affiliate of any
Reference Entity or any Portfolio Asset Obligor, regardless of whether any such
action might have an adverse effect on such Reference Entity or any Portfolio
Asset Obligor, the value of the related Reference Obligation or any Portfolio
Asset (in the case of the A-R Note Transaction) or the position of the other
party to such Transaction or otherwise;

 

  (iii) with respect to information regarding any Reference Entity, any
Portfolio Asset Obligor or any Affiliate of any Reference Entity or any
Portfolio Asset Obligor that is or may be material in the context of such
Transaction:

 

  (A) each party and its Affiliates and the Calculation Agent may, whether by
virtue of the types of relationships described herein or otherwise, at the date
hereof or at any time hereafter, be in possession of information regarding any
Reference Entity, any Portfolio Asset Obligor or any Affiliate of any Reference
Entity or any Portfolio Asset Obligor that is or may be material in the context
of such Transaction and that may or may not be publicly available or known to
the other party. In addition, this Master Confirmation does not create, and no
Bond Transaction Confirmation creates, any obligation on the part of such party
and its Affiliates to disclose to the other party any such relationship or
information (whether or not confidential);

 

  (B)

Counterparty understands that UBS and its Affiliates are engaged in a wide range
of financial services and businesses, including investment management,
financing, securities trading, corporate and investment banking and research
(such services and businesses are collectively referred to in this
Clause 7(b)(iii) as “Activities”) and may engage in the Activities with or on
behalf of one or more of the Reference Entities, the Portfolio Asset Obligors
and their respective Affiliates. Furthermore, UBS or its Affiliates may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including one or more of the

 

Page 20



--------------------------------------------------------------------------------

  Reference Entities, the Portfolio Asset Obligors and their respective
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in one or more of the Reference Entities, the
Portfolio Asset Obligors and their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Reference Entities, the Portfolio Asset
Obligors and their respective Affiliates. Counterparty understands and agrees
that in engaging in the Activities, (x) UBS or its Affiliates may now or in the
future have interests or take actions that may conflict with the interests of
Counterparty and (y) officers and employees of UBS or its Affiliates (including
those responsible for negotiating such Transaction) may currently have and later
may receive or otherwise obtain information concerning one or more of the
Reference Entities, the Portfolio Asset Obligors and their respective Affiliates
(including information concerning mergers, acquisitions, divestitures,
restructurings, defaults under material agreements, creditors’ rights
proceedings or other matters that may affect the value of any Reference
Obligation or any Portfolio Asset or the ability of any Reference Entity or any
Portfolio Asset Obligor to perform its obligations thereunder), which
information may not be available to Counterparty and may be material to a
decision to enter into such Transaction (the “Excluded Information”).
Counterparty acknowledges that it has determined to enter into such Transaction
notwithstanding its lack of knowledge of the Excluded Information. Counterparty
agrees that neither UBS nor any of its Affiliates shall have any liability to
Counterparty, and Counterparty waives and releases any claims that it might have
against UBS or its Affiliates, whether under applicable securities laws or
otherwise, with respect to the nondisclosure of the Excluded Information in
connection with this Master Confirmation, the related Bond Transaction
Confirmation (where applicable) or such Transaction; provided that, the Excluded
Information shall not and does not affect the truth or accuracy of UBS’s
representations or warranties in the Master Agreement, this Master Confirmation
or the related Bond Transaction Confirmation (where applicable);

 

  (C) Counterparty confirms that it (i) is a sophisticated entity with respect
to the obligations of the type of the Reference Obligations and the Portfolio
Assets, (ii) has adequate information concerning the business and financial
condition of each Reference Entity and each Portfolio Asset Obligor to make an
informed decision regarding its entry into this Master Confirmation, the related
Bond Transaction Confirmation (where applicable) and such Transaction,
(iii) possesses (individually or through its Affiliates) such knowledge and
experience in financial and business matters that it is capable, without
reliance on UBS or its Affiliates, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
entering into this Master Confirmation, the related Bond Transaction
Confirmation (where applicable) and such Transaction and is financially able to
bear such risks, (iv) has such knowledge and experience, and has entered into
other transactions of a similar economic nature, so as to be aware of the risks
and uncertainties inherent in the assumption of rights and obligations of the
type contemplated in this Master Confirmation, the related Bond Transaction
Confirmation (where applicable) and such Transaction, and (v) has determined
that entering into this Master Confirmation, the related Bond Transaction
Confirmation (where applicable) and such Transaction is suitable and appropriate
for it;

 

Page 21



--------------------------------------------------------------------------------

  (D) Counterparty acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Master Confirmation, the related Bond Transaction
Confirmation (where applicable) and such Transaction, (ii) that it has,
independently and without reliance upon UBS or its Affiliates, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Master Confirmation, the related Bond
Transaction Confirmation (where applicable) and such Transaction based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon UBS or its Affiliates, continue to be
solely responsible for making its own appraisal and investigation of all risks
arising under or in connection with, and its own credit analysis and decision to
take or not take action under, this Master Confirmation, the related Bond
Transaction Confirmation (where applicable) and such Transaction, based on such
documents and information as it shall from time to time deem appropriate which
may include, in each case, any or all of the following (it being understood that
neither UBS nor any of its Affiliates is responsible for or has made any
representation or warranty with respect to any such matters or information):
(x) the financial condition, status and capitalization of any Reference Entity
or any Portfolio Asset Obligor; (y) the legality, validity, effectiveness,
adequacy or enforceability of any agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Reference Obligation or any Portfolio Asset; or (z) the adequacy, accuracy
and/or completeness of (A) any document in the form approved by any Reference
Entity or any Portfolio Asset Obligor concerning such Reference Entity or such
Portfolio Asset Obligor (or any of their respective Affiliates) which, at the
request of such Reference Entity or such Portfolio Asset Obligor and on its
behalf, was prepared in relation to the syndication of any Reference Obligation
or any Portfolio Asset or other obligations of any Reference Entity or any
Portfolio Asset Obligor and which may or may not have been distributed by the
arranger(s) of such obligations to selected financial institutions (an
“Information Memorandum”) and (B) any other information concerning any Reference
Entity or any Portfolio Asset Obligor delivered by UBS or its Affiliates under
or in connection with this Master Confirmation, the related Bond Transaction
Confirmation (where applicable), such Transaction or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Reference Obligation or any Portfolio Asset; and

 

  (E) Counterparty agrees that none of (i) the Master Agreement, (ii) the
receipt by UBS or its Affiliates of any information (including Excluded
Information) concerning one or more of the Reference Entities, the Portfolio
Asset Obligors and their respective Affiliates (including information concerning
the value of any Reference Obligation or any Portfolio Asset or the ability of
any Reference Entity or any Portfolio Asset Obligor to perform its respective
obligations thereunder) nor (iii) any other matter, shall give rise to any
fiduciary or other similar duties (including without limitation any duty of
trust or confidence) owing by UBS or its Affiliates to Counterparty including
any such duty that would prevent or restrict UBS or its Affiliates from acting
on behalf of customers (including the Reference Entities, the Portfolio Asset
Obligors and their respective Affiliates) or for its own account;

 

Page 22



--------------------------------------------------------------------------------

(iv) neither UBS nor any of its Affiliates shall be under any obligation to
hedge such Transaction or to own or hold any Reference Obligation or any
Portfolio Asset as a result of such Transaction, and UBS and its Affiliates may
establish, maintain, modify, terminate or re-establish any hedge position or any
methodology for hedging at any time without regard to Counterparty. Any such
purchases, sales or other transactions will be at the sole discretion of UBS and
its Affiliates, and Counterparty acknowledges that such transactions may affect
the market price of the Reference Obligations and/or the Portfolio Assets.
Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by UBS or any of its Affiliates as to
whether, at what times, in what manner or by what method UBS or any of its
Affiliates may engage in any hedging activities;

 

(v) notwithstanding any other provision in this Master Confirmation or any other
document, UBS and Counterparty (and each employee, representative, or other
agent of UBS or Counterparty) may each disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of such
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the Code), other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. To the extent not inconsistent with the previous sentence, UBS
and Counterparty will each keep confidential (except as required by law) all
information unless the other party has consented in writing to the disclosure of
such information. In the event of a disclosure with respect to the U.S. tax
treatment and U.S. tax structure of this Transaction, the person making the
disclosure may disclose all information relevant to an understanding of the U.S.
tax treatment and U.S. tax structure of this Transaction, but such person may
not disclose the identity of the Counterparty, any Reference Entity or any
Portfolio Asset; and

 

(vi) if UBS chooses to hold (either directly or indirectly) a Reference
Obligation as a result of any Transaction, UBS may deal with such Reference
Obligation as if the related Transaction did not exist (and, without limiting
the generality of the foregoing, UBS shall have no duty to Counterparty with
respect to any such direct or indirect ownership of such Reference Obligation).

 

(c) Each of the parties hereby represents that, on each date on which a
Transaction is entered into hereunder:

 

  (i) it is entering into such Transaction for investment, financial
intermediation, hedging or other commercial purposes;

 

  (ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor any Transaction will be executed or traded
on a “trading facility” within the meaning of Section 1a(33) of the CEA;

 

  (iii) (A) the Master Agreement (including the Credit Support Annex) and each
Transaction entered into under this Master Confirmation is a “swap agreement”
within the meaning given to such term under Section 101(53B) of the United
States Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (B) it is
a “swap participant” within the meaning given to such term under
Section 101(53C) of the Bankruptcy Code;

 

  (iv) with respect to each Bond Transaction, such Bond Transaction is intended
to be a “security-based swap” subject to regulation by the Securities and
Exchange Commission;

 

Page 23



--------------------------------------------------------------------------------

  (v) with respect to each Bond Transaction, it is an “accredited investor”
within the meaning given to such term in Regulation D under the Securities Act
of 1933, as amended;

 

(d) Counterparty hereby represents to UBS that on each date on which a
Transaction is entered into hereunder:

 

  (i) its investments in and liabilities in respect of each Transaction, which
it understands is not readily marketable, is not disproportionate to its net
worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in any Transaction;

 

  (ii) it understands no obligations of UBS to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of UBS or any governmental agency;

 

  (iii) it has elected to treat the A-R Note Reference Entity as an entity
disregarded from its owner for United States Federal income tax purposes;

 

  (iv) as of (x) the relevant Obligation Trade Date and (y) any date on which a
sale is effected pursuant to Clause 4(a) or on which the Calculation Agent
solicits Firm Bids pursuant to Clause 4(b), neither Counterparty nor any of its
Affiliates, whether by virtue of the types of relationships described herein or
otherwise, is on such date in possession of information regarding any related
Reference Entity or any Affiliate of such Reference Entity that is or may be
material in the context of such Transaction or the purchase or sale of any
related Reference Obligation unless such information (A) is publicly available
or (B) has been made available to each registered owner of such Reference
Obligation on a basis that permits such registered owner to disclose such
information to any assignee of or participant (whether on a funded or unfunded
basis) in, or any prospective assignee of or participant (whether on a funded or
unfunded basis) in, any rights or obligations under the related Reference
Obligation Underlying Instrument;

 

  (v) it can receive all payments on each Portfolio Asset included in the
Portfolio without U.S. Federal withholding tax and the relevant Reference Entity
or any subsidiary thereof holding a Portfolio Asset, as applicable, can (except
to the extent otherwise disclosed with respect to the Portfolio Asset prior to
the related Trade Date (as defined in the Reference Obligation Indenture))
receive all such payments without foreign withholding tax (which representation,
subject to any such exception, shall also be made for purposes of Section 3(f)
of the Master Agreement);

 

  (vi) it could have received all payments on the Reference Obligations in
respect of any Transaction without U.S. Federal or foreign withholding tax if it
owned such Reference Obligations (which representation shall also be made for
purposes of Section 3(f) of the Master Agreement);

 

  (vii) it has delivered an applicable United States Internal Revenue Service
form W-9 (or successor form) with respect to withholding tax required to be
delivered by it pursuant to Part 3 of the Schedule to the Master Agreement
(which representation shall also be made for purposes of Section 3(f) of the
Master Agreement);

 

  (viii)

it is not, for U.S. Federal income tax purposes, a tax exempt organization for
purposes of Section 514 of the U.S. Internal Revenue Code of 1986, as amended,
and, unless any

 

Page 24



--------------------------------------------------------------------------------

  such organization that invests in Counterparty does so only indirectly through
an entity that is not transparent for U.S. Federal income tax purposes, there is
disclosure to such organization that such organizations may recognize unrelated
business taxable income;

 

  (ix) it has obtained tax advice from its auditors or external legal counsel,
in either case of recognized standing in relation to U.S. Federal income tax
matters, that considered the U.S. tax treatment of the Transactions to which
this Master Confirmation relates; and

 

  (x) it has obtained its own advice as to the proper tax characterization of
such Transaction in all jurisdictions, including for the avoidance of doubt the
United States, and is not relying on UBS or its advisors in respect of such
matters in any respect.

 

(e) UBS hereby represents to Counterparty that

 

  (i) UBS will provide to the Counterparty and the A-R Note Reference Entity a
valid Form W-9 provided by UBS Securities LLC and attached to a valid Form
W-8IMY (or successor thereto), that the Counterparty and the A-R Note Reference
Entity may reliably associate all payments to be made by either of them pursuant
to the Transactions to which this Master Confirmation relates with such forms,
and therefore may treat all such payments under such Transactions as made to a
U.S. person within the meaning of Treas. Regs. Section 1.1441-1(d)(4);

 

  (ii) each Transaction to which this Master Confirmation relates is entered
into by UBS through an office located within the United States, or U.S.
personnel of UBS materially participated in each such Transaction for U.S.
Federal income tax purposes and UBS is acting solely as an agent of UBS
Securities LLC, a person that is a “U.S. person” as that term is defined under
IRC Section 7701(a)(30);

 

  (iii) except to the extent necessary to enable UBS to exercise any of its
rights under Paragraph 6(c) of the Credit Support Annex, that UBS is under no
legal or contractual obligation to treat any Reference Obligation issued to it,
any Pledged Note or any Pledged Bond pledged under the Credit Support Annex or
any Portfolio Asset as legally or beneficially owned by any person other than
the Counterparty; and

 

  (iv) that UBS has obtained its own advice as to the proper tax
characterization of such Transaction in all jurisdictions, including for the
avoidance of doubt the United States, and is not relying on the Counterparty or
its advisors in respect of such matters in any respect.

 

(f) Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty
agrees to be bound by the confidentiality provisions of the Reference Obligation
Underlying Instruments governing each Reference Obligation (and of each credit
or loan agreement governing each Portfolio Asset) with respect to all
information and documentation in relation to any Reference Entity or any
Portfolio Asset Obligor or any Reference Obligation or any Portfolio Asset
delivered to Counterparty hereunder. Counterparty acknowledges that such
information may include material non-public information concerning one or more
of the Reference Entities, the Portfolio Asset Obligors and their respective
securities and agrees to use such information in accordance with applicable law,
including Federal and State securities laws. In addition, Counterparty agrees to
keep confidential any internal rating supplied by UBS to Counterparty with
respect to any Reference Obligation or any Portfolio Asset.

 

Page 25



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary in the Schedule to the Master
Agreement, Section 2(c)(ii) of the Master Agreement shall not apply to the
Transactions to which this Master Agreement relates.

 

(h) Notwithstanding anything in the Master Agreement to the contrary, UBS will
not be required to pay any additional amount under Section 2(d)(i) of the Master
Agreement in respect of any deduction or withholding for or on account of any
Tax in relation to any payment under any Transaction. If UBS is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding for or on account of any Tax in
relation to any payment under any Transaction and UBS does not so deduct or
withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

 

(i) If an “Event of Default” under (and as defined in) the Reference Obligation
Indenture occurs, then UBS may give notice to Counterparty (so long as such
event is continuing on the date of such notice) that UBS, in its capacity as
Valuation Agent under (and as defined in) the Reference Obligation Indenture,
has elected to exercise exclusively on behalf of the A-R Note Reference Entity
and each subsidiary thereof all rights of such Reference Entity to purchase and
dispose of, and to exercise all voting and other consensual rights with respect
to, and to make all other determinations and decisions with respect to the
ownership of, the Portfolio Assets held or to be acquired by such Reference
Entity, pursuant to Section 12.1(c) of the Reference Obligation Indenture.

 

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

 

(a) If (i) UBS makes any payment to Counterparty as provided under Clause 2 and
the corresponding Interest and Fee Amount is not paid (in whole or in part) to
the holders of the relevant Reference Obligation when due or (ii) any Interest
and Fee Amount in respect of a Reference Obligation is required to be returned
(in whole or in part) by a holder of such Reference Obligation (including,
without limitation, the UBS Holder) to the applicable Reference Entity or paid
to any other person or entity or is otherwise rescinded pursuant to any
bankruptcy or insolvency law or any other applicable law, then (A) each payment
obligation under the Transaction related to such payment shall be recomputed by
the Calculation Agent as if such unpaid or returned amount had not been paid and
(B) Counterparty will pay to UBS, within five Business Days following receipt of
notice from UBS, such amount (or portion thereof) so not paid or so required to
be returned, paid or otherwise rescinded. If such returned, paid or otherwise
rescinded amount is subsequently paid, UBS shall pay such amount (subject to
Clause 8(c)) to Counterparty within five Business Days after the date of such
subsequent payment.

 

(b) If, with respect to any Repaid Obligation, the corresponding payment of
principal of the Repaid Obligation is required to be returned (in whole or in
part) by a holder thereof (including, without limitation, the UBS Holder) to the
applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then (i) the parties hereto shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
obligations of the parties hereunder shall continue as though no Repayment had
occurred and (ii) without limiting the generality of the foregoing, if either
party has made a payment to the other party in respect of Capital Appreciation
or Capital Depreciation related to such Repayment as provided under Clause 2,
then the party that received the payment in respect of such Capital Appreciation
or Capital Depreciation, as applicable, shall repay such amount (subject to
Clause 8(c)) to the other party. If such returned, paid or otherwise rescinded
amount is subsequently paid (in part or in whole) by the related Reference
Entity or any such other person or entity, then such payment is also deemed to
be a “Repayment”, and the relevant party shall pay the relevant Capital
Appreciation or Capital Depreciation, as applicable, on the Total Return Payment
Date relating to such Repayment.

 

Page 26



--------------------------------------------------------------------------------

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent in good faith and on a commercially reasonable basis, as
agreed by UBS and Counterparty, in order to preserve for the parties the
intended economic risks and benefits of the relevant Transaction; provided that
(i) no amounts in respect of interest shall be payable by either party on any
adjusted amount and (ii) the Calculation Agent in performing the calculations
pursuant to this Clause 8 will assume that no interest has accrued on any
adjusted amount.

 

(d) The payment obligations of UBS and Counterparty pursuant to this Clause 8
shall survive the termination of the relevant Transaction.

 

9. CREDIT SUPPORT.

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to all Transactions to which this Master
Confirmation relates. Capitalized terms used in this Clause 9 but not otherwise
defined in this Master Confirmation have the respective meanings given to such
terms in the Credit Support Annex. In the event of any conflict between the
Credit Support Annex and these “Collateral Provisions”, these “Collateral
Provisions” shall prevail.

 

(a) Counterparty shall Transfer Eligible Collateral to UBS pursuant to the terms
of the Credit Support Annex between UBS and Counterparty, as amended hereby. For
purposes of said Credit Support Annex, on any Valuation Date the Independent
Amount applicable to Counterparty in respect of:

 

  (i) the A-R Note Transaction shall be equal to the aggregate Value of the
Pledged Notes, and Counterparty’s obligation to transfer collateral to UBS in
respect of such Independent Amount shall at all times be satisfied by the
Pledged Notes being Transferred to UBS in accordance with the terms of the
Credit Support Annex; and

 

  (ii) any Bond Transaction shall be equal to the Bond Notional Amount of such
Bond Transaction, and Counterparty’s obligation to transfer collateral to UBS in
respect of such Independent Amount shall at all times be satisfied by
Counterparty Transferring to UBS a security equivalent to the related Reference
Obligation in accordance with the terms of the Credit Support Annex (each, a
“Pledged Bond”). For the purposes hereof, securities are “equivalent” to other
securities if they are: (i) of the same issuer, (ii) part of the same issue; and
(iii) of an identical type, nominal value, description and amount as those other
securities.

 

(b) The definition of Exposure in Paragraph 12 of the Credit Support Annex is
hereby amended and restated in its entirety to read:

UBS’s “Exposure” as Secured Party for the Transactions entered into hereunder
and under the Related Confirmation and any Valuation Date or other date for
which Exposure is calculated shall mean the sum of (a) the excess, if any, of
the Class A-R Net Collateral Value Deficit over the Class A-R Variation Margin
Threshold on such date plus (b) the excess, if any, of the Class A Net
Collateral Value Deficit over the Class A Variation Margin Threshold on such
date, plus (c) the excess, if any, of the Bond Net Collateral Value Deficit over
the Bond Variation Margin Threshold on such date.

 

Page 27



--------------------------------------------------------------------------------

(c) The “Minimum Transfer Amount” with respect to Counterparty as of any
Valuation Date shall be U.S.$100,000; provided that (i) a single Delivery Amount
or Return Amount (as applicable) shall be calculated on each Valuation Date for
the Transactions entered into hereunder and under the Related Confirmation for
purposes of determining whether or not the Minimum Transfer Amount has been
exceeded and (ii) the Minimum Transfer Amount for Counterparty shall be zero
(1) for purposes of determining any Delivery Amount required to be Transferred
by Counterparty in respect of any Independent Amount and (2) at any time when an
Event of Default, Potential Event of Default, Termination Event or event which
with the giving of notice or lapse of time would (absent the cure thereof during
any applicable grace period) constitute a Termination Event has occurred and is
continuing with respect to which Counterparty is (or would be) the Defaulting
Party or Affected Party.

 

(d) Solely for purposes of the first demand (and not any subsequent demand) made
by UBS as Secured Party for any Transfer of Eligible Credit Support by
Counterparty in respect of a Delivery Amount (or the applicable portion thereof)
that is due to an increase in the Exposure of UBS as Secured Party (and not, for
the avoidance of doubt, the Transfer of the Pledged Notes in satisfaction of
Counterparty’s obligations in respect of the Independent Amount) made or deemed
made by UBS pursuant to Clause 9(a) above), Paragraph 4(b) of the Credit Support
Annex shall be amended by (i) replacing the words “next Local Business Day” with
“tenth Local Business Day thereafter” and (ii) replacing the words “second Local
Business Day thereafter” with “eleventh Local Business Day thereafter”. UBS
shall make no further demand for the Transfer of Eligible Credit Support by
Counterparty in respect of a Delivery Amount (or the applicable portion thereof)
that is due to an increase in UBS’ Exposure until such tenth or eleventh (as
applicable) Local Business Day period has expired, whereupon the Transfer timing
provisions of Paragraph 4(b) shall apply as set forth in the Credit Support
Annex without regard to the provisions of this Clause 9(d).

 

(e) Notwithstanding anything to the contrary herein or in the Credit Support
Annex, (i) the Threshold with respect to UBS shall be infinity, (ii) in no event
shall Counterparty have any positive Exposure as a Secured Party to UBS with
respect to the Transactions to which this Master Confirmation relates and
(iii) accordingly, (A) Counterparty shall be the only “Pledgor” and UBS shall be
the only “Secured Party” for all purposes of the Credit Support Annex and
(B) only the Counterparty makes the pledge and grant in Paragraph 2 of the
Credit Support Annex, the acknowledgment in the final sentence of Paragraph 8(a)
of the Credit Support Annex and the representations in Paragraph 9 of the Credit
Support Annex.

 

(f) In no event shall Counterparty’s Credit Support Amount as Pledgor be less
than the sum of (i) the aggregate of the Independent Amounts for the
Transactions to which this Master Confirmation relates, and (ii) the Independent
Amount for the Transaction evidenced by the Related Confirmation. Accordingly,
(A) with respect to the A-R Note Transaction, in no event shall the Pledged
Notes be Transferred to Counterparty until the Termination Date for the A-R Note
Transaction, and (B) with respect to each Bond Transaction, in no event shall
the Pledged Bond in relation to such Transaction be Transferred to Counterparty
until the Termination Date for such Bond Transaction.

 

(g) UBS shall be the sole Valuation Agent for purposes of the Transactions to
which this Master Confirmation relates and each Business Day shall be a
Valuation Date.

 

(h)

Notwithstanding anything in this Master Confirmation to the contrary, for
purposes of determining the portion of the Exposure that is attributable to a
Portfolio Asset (or portion thereof) that is being sold or has been repaid, the
Par Amount of such Portfolio Asset shall not be

 

Page 28



--------------------------------------------------------------------------------

  reduced to reflect such sale or repayment until the Business Day next
succeeding the settlement date of such sale or the date on which such repayment
occurs, as the case may be. In addition, if the A-R Note Reference Entity sells
any Portfolio Asset and the settlement date for such sale occurs after the date
customary for settlement substantially in accordance with the then-current
market practice in the principal market for such Portfolio Asset (as determined
by the Calculation Agent), then the Net Unrealized Capital Appreciation and the
Net Unrealized Capital Depreciation will continue to vary until the actual
settlement date (and, for this purpose, each of the Net Unrealized Capital
Appreciation and the Net Unrealized Capital Depreciation with respect to such
Portfolio Asset shall be determined until such date of actual settlement as if
no sale price had been established until the date of settlement of the relevant
sale).

 

(i) Notwithstanding anything in this Master Confirmation to the contrary, for
purposes of determining the portion of the Exposure that is attributable to a
Terminated Obligation or a Repaid Obligation (or portion thereof) that relates
to a Bond Transaction that is being sold or has been repaid, the Bond Reference
Amount of such Reference Obligation shall be reduced to reflect such sale or
repayment on the relevant Termination Trade Date or the relevant Repayment Date,
as the case may be.

 

(j) The provisions of Paragraph 5 of the Credit Support Annex shall be
superseded and replaced in their entirety by Counterparty’s dispute rights with
respect to the Current Price of any Portfolio Asset or Pledged Bond as set forth
in the definition of “Current Price”.

 

10. NOTICE AND ACCOUNT DETAILS.

Notices to UBS:

UBS AG, London Branch

Structured Funding

Attn: Ben Stewart

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (203) 719-1611

E-mail: OL-Cyrus-TRS@ubs.com

With copies to:

E-mail: DL-IR-STM-TEAM@ubs.com

E-mail: SH-OTC-Credit-Setts@ubs.com

E-mail: OL-CTM@ubs.com

Notices to Counterparty:

CM Finance Inc.

399 Park Avenue, 39th Floor

New York, NY 10022

Attention: Stephon Barnes, Christopher E. Jansen and Michael C. Mauer

Tel: (212) 380-5904

Email: cjansen@cmfn-inc.com, mm@cmfn-inc.com, jagarwal@cmfn-inc.com and
ops@cyruscapital.com

 

Page 29



--------------------------------------------------------------------------------

Payments to UBS:

Favour: UBS AG, Stamford Branch Swift Address: UBSWUS33XXX

Further Credit To: UBS AG, London Branch

Swift Address: UBSWGB2LXXX

Account No: 101-WA-140007-000

Payments to Counterparty:

Receiving Bank Name: State Street Bank and Trust Co. NA Boston

Receiving Bank BIC Code: SBOSUS33XXX

Receiving Bank ABA: 011000028

Beneficiary Account Number: 10434322

Beneficiary Account Name: CM Finance Inc

 

11. OFFICES.

 

(a) The Office of UBS for the Transactions to which this Master Confirmation
relates:

London

 

(b) The Office of Counterparty for the Transactions to which this Master
Confirmation relates:

None

 

12. SETTLEMENT

The Transactions hereunder are being entered into by a member of the UBS group
(“UBS Party”). For the avoidance of doubt, any payment or delivery obligations
of the UBS Party in respect of the Transactions to which this Master
Confirmation relates may be effected by any of UBS Limited or UBS AG, London
Branch or UBS Securities LLC (the “Settlement Agent”). UBS Party has authorized
the Settlement Agent to act on its behalf in the same manner and with the same
force and effect as UBS Party might or could do in connection with any such
payment or delivery obligation.

- signature page follows -

 

Page 30



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Master Confirmation and return the same by facsimile to the attention of the
individual at UBS indicated on the first page hereof.

Yours faithfully

For and on Behalf of

UBS AG, London Branch

 

By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

Confirmation – Signature Page



--------------------------------------------------------------------------------

Acknowledged and agreed by CM Finance Inc., as successor to CM Finance LLC, as
of the date specified above.

CM FINANCE INC.,

as TRS Counterparty

 

By:  

 

Name:   Title:  

 

Confirmation – Signature Page



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL DEFINITIONS

“Affiliate”, for purposes of this Master Confirmation only, has the meaning
given to such term in Rule 405 under the Securities Act of 1933, as amended.

“Approved Dealer” means (a) any entity listed in Annex B hereto and (b) if an
entity listed in Annex B hereto is not the principal banking or securities
Affiliate within a financial holding company group, the principal banking or
securities Affiliate of such listed entity within such financial holding company
group; provided that (i) UBS may at any time, upon written notice to
Counterparty, delete any name listed in such Annex so long as such deletion is
consistent with the general application of its internal credit and risk policies
with respect to such Approved Dealer (and not designed to circumvent the rights
of Counterparty hereunder) and (ii) the parties may, at any time, agree in
writing to add or remove an Approved Dealer to or from Annex B.

“Bond Collateral Value” means, on any date of determination, the sum of the
Current Prices of each of the Pledged Bonds pledged as security in favor of UBS
pursuant to the terms of the Credit Support Annex on such date in relation to
the Transactions outstanding on such date.

“Bond Net Collateral Value Deficit” means, on any date of determination (a) the
excess (if any) of (i) the Aggregate Bond Notional Amount on such date over
(ii) the Bond Collateral Value on such date, multiplied by (b) two.

“Bond Variation Margin Threshold” means, on any date of determination, an amount
equal to 20% of the Aggregate Bond Notional Amount on such date (after giving
effect to any repayment on such date).

“Breakage Cost Calculation Period” means, with respect to any termination of all
(but not some only) of the Transactions to which this Master Confirmation
relates following the delivery of an Accelerated Termination Notice pursuant to
Clause 3(a) or 3(b), each period from, and including, one Breakage Cost
Hypothetical Payment Date to, but excluding, the next following Breakage Cost
Hypothetical Payment Date, except that (a) the initial Breakage Cost Calculation
Period will commence on, and include, the Obligation Termination Date, and
(b) the final Breakage Cost Calculation Period will end on, but exclude,
December 5, 2016.

“Breakage Cost Hypothetical Payment Date” means, with respect to the termination
of all (but not some only) of the Transactions to which this Master Confirmation
relates following the delivery of an Accelerated Termination Notice pursuant to
Clause 3(a) or 3(b), (a) each Payment Date, commencing on the first Payment Date
following the date on which such Accelerated Termination Notice is delivered,
and (b) the Scheduled Termination Date.

“Breakage Costs” means, with respect to the termination of all (but not some
only) of the Transactions to which this Master Confirmation relates following
the delivery of an Accelerated Termination Notice pursuant to Clause 3(a) or
3(b), an amount equal to the sum, determined with respect to each Breakage Cost
Calculation Period occurring after the date on which such Accelerated
Termination Notice is delivered, of the sum of:

 

(i) product of the following:

 

(a) USD50,000,000,

 

Page A-1



--------------------------------------------------------------------------------

(b) the Fixed Rate Day Count Fraction (determined based on the actual number of
days in such Breakage Cost Calculation Period), and

 

(c) the Second Fixed Spread,

discounted from the Breakage Cost Hypothetical Payment Date occurring
immediately following the end of such Breakage Cost Calculation Period to the
final Obligation Termination Date; provided that such present value shall be
determined using the discount factor implied by the mid-point between the
forward bid and offered side LIBOR curves for fixed-for-floating LIBOR swaps of
the relevant tenors; plus

 

(ii) if the Transactions are terminated prior to the Third Floating Rate Payer
Payment Date, an amount equal to the Counterparty Third Floating Amount.

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:

Final Price – Applicable Notional Amount

where

“Final Price” means, (a) with respect to any Terminated Obligation, the amount
determined pursuant to Clause 4, and (b) with respect to any Repaid Obligation,
the amount determined pursuant to Clause 5; and

“Applicable Notional Amount” means (a) with respect to any Terminated Obligation
related to the A-R Note Transaction, the portion of the Outstanding Class A-R
Funded Amount that is the subject of the relevant termination and allocable to
such Terminated Obligation (determined immediately prior to the applicable
Termination Trade Date), and (b) with respect to any Terminated Obligation or
Repaid Obligation related to a Bond Transaction, the Bond Notional Amount for
such Terminated Obligation or Repaid Obligation (determined immediately prior to
the applicable Termination Trade Date or Repayment Date).

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“Class A Net Collateral Value Deficit” has the meaning given to such term in the
Related Confirmation.

“Class A Notes” means the Class A Notes issued from time to time the A-R Note
Reference Entity under the Reference Obligation Indenture.

“Class A Variation Margin Threshold” has the meaning given to such term in the
Related Confirmation.

“Class A-R Net Collateral Value” means, on any date of determination, the
excess, if any, of (a) the sum of (i) the Class A-R Total Asset Amount on such
date plus (ii) the Class A-R Net Unrealized Capital Appreciation on such date
over (b) the sum of (i) the Outstanding Class A-R Funded Amount of the Reference
Obligation related to the A-R Note Transaction on such date plus (ii) the
Class A-R Net Unrealized Capital Depreciation on such date.

 

Page A-2



--------------------------------------------------------------------------------

“Class A-R Net Collateral Value Deficit” means, on any date of determination,
the excess, if any, of (a) the Outstanding Class A-R Funded Amount of the
Reference Obligation related to the A-R Note Transaction on such date over
(b) the Class A-R Net Collateral Value on such date.

“Class A-R Net Unrealized Capital Appreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Appreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding
Class A-R Funded Amount on such date divided by (ii) the sum of (A) the
Outstanding Class A-R Funded Amount on such date and (B) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date.

“Class A-R Net Unrealized Capital Depreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Depreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding
Class A-R Funded Amount on such date divided by (ii) the sum of (A) the
Outstanding Class A-R Funded Amount on such date and (B) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date.

“Class A-R Notes” means the Class A-R Notes issued from time to time by the A-R
Note Reference Entity under the Reference Obligation Indenture.

“Class A-R Total Asset Amount” means, on any date of determination, the product
of (a) the Total Asset Amount on such date and (b) an amount equal to the
quotient of (i) the Outstanding Class A-R Funded Amount on such date divided by
(ii) the sum of (A) the Outstanding Class A-R Funded Amount and (B) the
Aggregate Principal Amount of Class A Notes that are outstanding on such date.

“Class A-R Variation Margin Threshold” means, on any date of determination, an
amount equal to 10% of the Outstanding Class A-R Funded Amount of the Class A-R
Notes then outstanding (after giving effect to any repayment on such date);
provided that, the Class A-R Variation Margin Threshold shall be zero while any
“Event of Default” under (and as defined in) the Reference Obligation Indenture
shall have occurred and be continuing.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Costs of Assignment” means, in the case of any Terminated Obligation, Pledged
Bond or Portfolio Asset, the sum of (a) any costs of any purchase, exchange,
sale, transfer or assignment transaction with respect to such Terminated
Obligation, Pledged Bond or Portfolio Asset paid by a person or entity effecting
such transaction (including any UBS Holder) under the terms of such Terminated
Obligation, Pledged Bond or Portfolio Asset or otherwise actually imposed on
such person or entity by any applicable trustee, administrative agent,
registrar, borrower or obligor incurred in connection with any such transaction
with respect to such Terminated Obligation, Pledged Bond or Portfolio Asset
(including, without limitation, any amounts reimbursable by such person or
entity in respect of any tax or other governmental charge incurred with respect
thereto), (b) any reasonable expenses that are incurred by such person or entity
in connection with any such transaction and (c) any reasonable administrative,
legal or accounting fees, costs and expenses (including, without limitation, any
fees and expenses of the trustee of or outside counsel to the related Reference
Entity) that are incurred by such person or entity in connection with any such
transaction.

“Current Price” means, with respect to each Portfolio Asset and each Pledged
Bond on any date of determination, the determination by the Valuation Agent of
the net cash proceeds that would be received from the sale on such date of
determination of such Portfolio Asset (exclusive of accrued interest and
capitalized interest and net of the related expected Costs of Assignment) or
such Pledged Bond (inclusive of accrued interest and net of the related expected
Costs of Assignment). If, with respect to any date of

 

Page A-3



--------------------------------------------------------------------------------

determination, Counterparty, acting in a commercially reasonable manner and in
good faith, disputes any such original determination of the Current Price of any
Portfolio Asset or any Pledged Bond by the Valuation Agent, then Counterparty
may, no later than two New York Business Hours after the notice of such
determination is given to Counterparty, designate at least one Dealer to provide
to the Valuation Agent, within such two New York Business Hour period, a Firm
Bid to purchase each such Portfolio Asset (with a quotation amount equal to the
Par Amount or (in the case of a Delayed Draw Loan) Commitment Amount) or such
Pledged Bond (with a quotation amount equal to the outstanding principal amount
of such Pledged Bond). Such Firm Bid (or the highest Firm Bid, if more than one)
timely received in accordance with the foregoing will be the Current Price of
the relevant Portfolio Asset or the relevant Pledged Bond with respect to the
relevant date of determination. If no such Firm Bid is timely received in
accordance with the foregoing, the Current Price of the relevant Portfolio Asset
or the relevant Pledged Bond (as applicable) will be the original determination
thereof by the Valuation Agent. For the avoidance of doubt, any determination of
any amount herein (other than any portion of such amount that represents an
undisputed amount) consequent upon the determination of a Current Price subject
to dispute as provided above shall be delayed until the deadline for the
provision of Firm Bid(s) (or, if applicable, any such valuation) to the
Valuation Agent as aforesaid.

“Dealer” means (a) any entity (other than the Calculation Agent or any of its
Affiliates) designated by the Calculation Agent or its designated Affiliate in
its sole discretion as a “Dealer” for the purposes of this Master Confirmation
and (b) to the extent designated by Counterparty as provided in Clause 4(b) or
pursuant to the definition of “Current Price”, either (i) any Approved Dealer or
(ii) any other entity approved in advance by UBS, such approval not to be
unreasonably withheld or delayed (it being agreed that UBS may reasonably
withhold its approval based on the credit standing and its risk assessment of
such entity); provided that the Calculation Agent or any Affiliate thereof may
be a Dealer if more than one Dealer is designated pursuant to Clause 4.

“Defaulted Portfolio Asset” means any Portfolio Asset as to which (a) there has
occurred a default as to the payment of principal and/or interest (without
regard to any notice requirement or grace period; provided that any
capitalization of interest that is permitted under the terms of the relevant
Underlying Instrument shall not constitute a default for purposes of the
foregoing), (b) such Portfolio Asset is a Participation Interest with respect to
which the relevant Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under such Participation Interest
or (c) such Portfolio Asset is a Participation Interest in a loan that would, if
such loan were a Portfolio Asset, constitute a “Defaulted Portfolio Asset”;
provided that, in each of the cases set forth in clauses (a) through (c) above,
such Portfolio Asset will only constitute a “Defaulted Portfolio Asset” for so
long as such default has not been cured or waived.

“Delayed-Draw Loan” has the meaning given to such term in the Reference
Obligation Indenture.

“Firm Bid” means:

(a) (i) with respect to a Terminated Obligation related to the A-R Note
Transaction, a good and irrevocable bid for value to purchase all of, and assume
all outstanding funding obligations under, such Terminated Obligation, expressed
as a dollar amount and determined exclusive of accrued interest and capitalized
interest, for scheduled settlement no later than the Relevant Settlement Date,
and (ii) with respect to a Terminated Obligation related to a Bond Transaction,
a good, actionable and irrevocable bid for value to purchase all or a portion of
such Terminated Obligation, expressed as a dollar amount and determined
inclusive of accrued interest and capitalized interest, for scheduled settlement
no later than the Relevant Settlement Date, in each case, submitted by (A) in
the case of a Firm Bid obtained for purposes of Clause 4(a), an Approved Dealer
specified by Counterparty in its sole discretion or (B) in the case of a Firm
Bid obtained for purposes of Clause 4(b), a Dealer specified by the Calculation
Agent in its sole discretion (or, to the extent permitted by Clause 4(b),
Counterparty), in each case as of a time during regular business hours in New
York City; and

 

Page A-4



--------------------------------------------------------------------------------

(b) with respect to a Portfolio Asset and any dispute with respect to the
determination of the Current Price thereof, a good and irrevocable bid for value
to purchase the Par Amount or (in the case of a Delayed Draw Loan) Commitment
Amount of such Portfolio Asset, expressed as a dollar amount and determined
exclusive of accrued interest and capitalized interest, for scheduled settlement
within the standard settlement cycle for such Portfolio Asset (with such cycle
commencing on the applicable date of submission), submitted by a Dealer
specified by the Calculation Agent in its sole discretion (or, to the extent
permitted by Clause 4(b), Counterparty), in each case as of a time during
regular business hours in New York City.

“Insolvency Event” has the meaning given to such term in the Reference
Obligation Indenture.

“Interest and Fee Amount” means, for any Transaction, the aggregate amount of
any interest payments and other distributions (including, without limitation,
interest breakage costs, deferred or capitalized interest and interest thereon
and/or interest make-whole amounts (as applicable)), fees (including, without
limitation, amendment, consent, waiver, tender, facility and/or other similar
fees (as applicable)) and other amounts (other than in respect of principal
repayments and/or premium paid in respect of principal (as applicable)) actually
paid with respect to the related Reference Obligation (after deduction of any
withholding taxes for which the relevant Reference Entities are not obligated to
reimburse holders of the related Reference Obligation, if applicable) at any
time during such Fixed Amount Payer Calculation Period; provided that Interest
and Fee Amounts:

 

(a) shall not include any Purchased Accrued Interest or Sold Accrued Interest;

 

(b) in the case of any amounts that accrue on a daily or periodic basis, shall
not include (i) any amounts that accrue prior to the Effective Date in the case
of the A-R Note Transaction, or relevant Obligation Settlement Date in the case
of any Bond Transaction, or (ii) any amounts that accrue on or after the
relevant Termination Settlement Date, in each case, for the related Reference
Obligation or portion thereof;

 

(c) in the case of any other amounts, shall not include any amounts that (i) are
paid with respect to an event occurring (A) prior to the Effective Date in the
case of the A-R Note Transaction, or relevant Obligation Settlement Date in the
case of any Bond Transaction, or (B) on or after the relevant Termination Trade
Date, in each case, for the related Reference Obligation or portion thereof, or
(ii) are paid with respect to the related Reference Obligation that is not held
by or on behalf of UBS as a hedge for such Transaction; and

 

(d) shall be determined after deducting all customary and reasonable expenses
that would be incurred (i) by a buyer in connection with any purchase of the
related Reference Obligation as a hedge for such Transaction or (ii) if the
related Reference Obligation is held as a hedge by or on behalf of UBS as a
hedge for such Transaction, in connection with the establishment by the UBS
Holder of the related hedge in respect of such Transaction.

“Maximum Bond Notional Amount” means USD 40,000,000.

“Maximum RCN Facility Funding Commitment” has the meaning given to such term in
the Reference Obligation Revolving Credit Note Agreement.

 

Page A-5



--------------------------------------------------------------------------------

“Net Unrealized Capital Appreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price is greater than the Purchase Price of such Portfolio Asset, of
(A) such Current Price minus such Purchase Price multiplied by (B) (1) in the
case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount of
such Portfolio Asset or (2) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount of such Portfolio Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price of such Portfolio Asset is less than the Purchase Price
of such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B) (1) in the case of a Portfolio Asset that is not a Delayed
Draw Loan, the Par Amount of such Portfolio Asset or (2) in the case of a
Portfolio Asset that is a Delayed Draw Loan, the Commitment Amount of such
Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Appreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“Net Unrealized Capital Depreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price of such Portfolio Asset is less than the Purchase Price of
such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B)(1) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount of such Portfolio Asset or (2) in the case of a Portfolio
Asset that is a Delayed Draw Loan, the Commitment Amount of such Portfolio
Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price is greater than the Purchase Price of such Portfolio
Asset, of (A) such Current Price minus such Purchase Price multiplied by (B) (1)
in the case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount
of such Portfolio Asset or (2) in the case of a Portfolio Asset that is a
Delayed Draw Loan, the Commitment Amount of such Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Depreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“New York Business Hour” means any one-hour period that occurs during the period
from 9:00 a.m. (New York time) to 6:00 p.m. (New York time) on any day on which
commercial banks are open for business in New York City; provided that if a
period is expressed as an amount of New York Business Hours and insufficient New
York Business Hours exist prior to 6:00 p.m. (New York time) on the relevant day
following the commencement of such period, such period shall be deemed to
continue on the next succeeding day on which commercial banks are open for
business in New York City until the relevant period of New York Business Hours
has expired.

 

Page A-6



--------------------------------------------------------------------------------

“Non-Approved Portfolio Asset” means any Portfolio Asset which UBS has not
approved in writing by notice to Counterparty on or prior to the settlement date
of the acquisition thereof by the A-R Note Reference Entity.

“Outstanding Class A-R Funded Amount” has the meaning given to such term in the
Reference Obligation Revolving Credit Note Agreement.

“Participation Interest” has the meaning given to such term in the Reference
Obligation Indenture.

“Purchased Accrued Interest” means, with respect to any Bond Transaction and the
related Reference Obligation, unpaid interest on such Reference Obligation
accrued to the Obligation Settlement Date for such Transaction.

“Rate Payments” means the Counterparty First Fixed Amounts.

“Reference Obligation Revolving Credit Note Agreement” means the Revolving
Credit Note Agreement dated as of December 4, 2013 between the A-R Note
Reference Entity, State Street Bank and Trust Company and the noteholders from
time to time party thereto, as amended as of the Amendment Effective Date, as
the same may be further amended, modified or otherwise supplemented from time to
time.

“Reference Obligation Underlying Instrument” means, (a) with respect to the A-R
Note Transaction and the related Reference Obligation, the Reference Obligation
Indenture, and (b) with respect to any Bond Transaction and the related
Reference Obligation, the indenture, pooling and servicing agreement or other
similar agreement governing such Reference Obligation.

“Related Confirmation” means the Amended and Restated Confirmation dated May 23,
2013, with UBS Reference Number: 85138421 between UBS and Counterparty, as
amended as of June 6, 2013, as further amended as of December 4, 2013 and as of
September 26, 2014, and as further amended as of the Amendment Effective Date,
as the same may be further amended, modified or otherwise supplemented from time
to time.

“Relevant Settlement Date” means the date customary for settlement substantially
in accordance with the then-current market practice in the principal market for
the relevant Reference Obligation (as determined by the Calculation Agent with
reference to the relevant Termination Trade Date).

“Relevant Source” means (a) in the case of an initial Portfolio Asset, the
agreement specified as such in Schedule 1 to the Reference Obligation Indenture,
and (b) otherwise, the indenture, credit agreement, loan agreement or other
agreement governing such Portfolio Asset.

“Selling Institution” has the meaning given to such term in the Reference
Obligation Indenture.

“Sold Accrued Interest” means, with respect to any Bond Transaction and the
related Reference Obligation, unpaid interest on such Reference Obligation
accrued from and including the most recent interest payment date on such
Reference Obligation to the Termination Settlement Date for such Bond
Transaction that is paid to the seller of such Reference Obligation on the
Termination Settlement Date for such Bond Transaction.

“Terminated Obligation” means any Reference Obligation or portion of any
Reference Obligation terminated pursuant to Clause 3.

 

Page A-7



--------------------------------------------------------------------------------

“Termination Settlement Date” means, for any Terminated Obligation, (a) if the
Final Price is determined by reference to the actual sale of a Terminated
Obligation pursuant to Clause 4, the date of settlement of such sale and
(b) otherwise, the Relevant Settlement Date.

“Termination Trade Date” means, with respect to any Terminated Obligation,
(a) where an Approved Dealer identified by Counterparty is acquiring the related
Reference Obligation or applicable portion thereof from UBS or its Affiliate
pursuant to Section 4(a), the Termination Trade Date specified in the applicable
Accelerated Termination Notice, or (b) otherwise, the bid submission deadline
for a Firm Bid or combination of Firm Bids for all of the Committed Amount (in
the case of the A-R Note Transaction) or the Bond Reference Amount (in the case
of a Bond Transaction) of such Terminated Obligation that are the basis for
determining the Final Price of such Terminated Obligation as designated by the
Calculation Agent pursuant to Clause 4(b) in order to cause the related Total
Return Payment Date to occur as promptly as practicable.

“Total Asset Amount” means, on any date of determination by the Valuation Agent,
an amount equal to the sum of (a) the aggregate Purchase Amount of all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) on such date; plus
(b) the aggregate amount of all cash standing to the credit of the Accounts
(excluding any and all Class A-R Prepayment Accounts) on such date plus (c) the
aggregate cost of purchase of all “Eligible Investments” (as defined in the
Reference Obligation Indenture) held by the A-R Note Reference Entity on such
date.

“Total Return Payment Date” means (a) with respect to any Terminated Obligation,
the Obligation Termination Date for such Terminated Obligation, and (b) with
respect to a Repaid Obligation, the Business Day following the Repayment Date
for such Repaid Obligation.

“UBS Holder” means, if UBS or an Affiliate of UBS holds any Reference Obligation
or any portion thereof as a result of any Transaction to which this Master
Confirmation relates, UBS or such Affiliate, as appropriate.

“Underlying Instrument” means the indenture, credit agreement or other agreement
pursuant to which a Portfolio Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Portfolio Asset or of which the holders of such Portfolio Asset are the
beneficiaries.

“Unfunded A-R Note Reference Obligation Amount” means, with respect to the A-R
Note Transaction (and the related Reference Obligation) on any date of
determination, an amount equal to the excess of (a) the Commitment Amount of
such Reference Obligation over (b) the Outstanding Class A-R Funded Amount of
such Reference Obligation, in each case on such date of determination.

“Zero Value Participation Interest” means any Participation Interest included in
the Portfolio Assets that (a) has not been elevated to a loan directly held and
registered in the name of the A-R Note Reference Entity within 90 days of the
Effective Date or (b) is acquired by the A-R Note Reference Entity at any time
after the Effective Date.

 

Page A-8



--------------------------------------------------------------------------------

ANNEX B

APPROVED DEALERS

Bank of America Securities LLC

Barclays Bank plc

BNP Paribas

Cantor Fitzgerald

Castle Oak

CIBC World Markets, Inc.

Citibank, N.A.

Credit Agricole Cheuveux North America, Inc.

Credit Suisse First Boston LLC

Deutsche Bank Securities Inc.

Goldman Sachs & Co.

Guggenheim

Global Hunter

Jefferies & Company Inc.

JPMorgan Chase Bank, N.A.

Macquarie

Miller Tabak Roberts Securities, LLC

Morgan Stanley & Co.

Nomura

RBC Capital Markets Corp.

SG Americas Securities LLC

Sterne, Age & Leach, Inc.

The Royal Bank of Scotland plc.

UBS AG

Wachovia Capital Markets LLC

 

Page B-1



--------------------------------------------------------------------------------

ANNEX C

FORM OF BOND TRANSACTION SUPPLEMENT

Bond Transaction Supplement

under the Total Return Swap Master Confirmation dated December 4, 2013 (as
subsequently

amended and restated) between UBS AG, London Branch and CM Finance Inc.

To: CM Finance Inc.

Date:

The purpose of this Bond Transaction Supplement (the “Bond Transaction
Supplement”) is to set forth certain specific terms of the transaction (the
“Transaction”) entered into on the Obligation Trade Date set forth below between
UBS AG, London Branch (“UBS”) and CM Finance Inc. (“Counterparty”).

This Bond Transaction Supplement supplements, forms part of, and is subject to,
the Total Return Swap Master Confirmation dated December 4, 2013 (as
subsequently amended and restated) between UBS and Counterparty, as amended and
supplemented from time to time (the “Master Confirmation”). Together with the
Master Confirmation, this Bond Transaction Supplement will constitute a
“Confirmation” for the purposes of, and will be subject to the Master Agreement
(as defined in the Master Confirmation).

 

Reference
Obligation

   Reference
Entity    Bond
Reference
Amount    Initial Bond
Market
Price (%)    Obligation
Trade Date    Obligation
Settlement
Date    CUSIP                                                                  
                             

The Schedule attached hereto is the Bond Transaction List setting forth all the
outstanding Bond Transactions subject to the Master Confirmation as of the date
of this Bond Transaction Supplement set forth above (after giving effect to the
Bond Transactions identified in this Bond Transaction Supplement).1

Please confirm that the foregoing correctly sets forth the terms of our
agreement as to the Transactions identified above by having a duly authorized
officer of Counterparty execute this Bond Transaction Supplement and return the
same by facsimile to the attention of the individual at UBS indicated on the
first page of the Master Confirmation.

 

Very truly yours, UBS AG, LONDON BRANCH By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

 

1  Insert if updated Bond Transaction List provided.

 

Page C-1



--------------------------------------------------------------------------------

CONFIRMED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: CM FINANCE INC. By:  

 

Name:   Title:  

 

Page C-2



--------------------------------------------------------------------------------

ANNEX D

FORM OF BOND TRANSACTION LIST

Bond Transaction List

under the Total Return Swap Master Confirmation dated December 4, 2013 (as
subsequently

amended and restated) between UBS AG, London Branch and CM Finance Inc.

DATED AS OF [                    ]

 

Reference
Obligation

   Reference
Entity    Bond
Reference
Amount    Initial Bond
Market
Price (%)    Obligation
Trade Date    Obligation
Settlement
Date    CUSIP                                                                  
                                                                              
                                                                              

 

Page D-1